By the Court.
— It appears that the plaintiffs had been partners, and they brought the action below to recover a partnership debt; as it is noted on the justice’s docket that the action was brought for the use of Jacob Stout, it is tobe presumed that it was agreed among them that he was to have the money when recovered. So far, that is all legal and *315proper; but notwithstanding this agreement, the proceedings and judgment should [%] have been in the name of all the plaintiffs; and for tuis error, the judgment must he
Crane, att’y for plaintiff.
Reversed.